      Case 4:18-cv-00923-BSM Document 22 Filed 03/08/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

SHELTER MUTUAL INSURANCE COMPANY                                            PLAINTIFF

v.                        CASE NO. 4:18-CV-00923 BSM

ONESOURCE LAWN & LANDSCAPE
MAINTENANCE LLC, et al.                                                 DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 8th day of March, 2021.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
